DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s reply and amendment filed 8/17/2022, are acknowledged.  Claims 1-3, 7, 9, 18, -20, 22-25, 27, 31, 33-35, 38, 39, 47, 48, 50-52, 54-58, 60, 64, 67, 68, 73, 75, 76, 78, 79, 83, 85, 87 and 89-92 are pending. 

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.

Claim Objections
Claim 39 is objected to because of the following informalities:  The claim uses the examplarly claim language "such as" which raises the question as to whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d)   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 7, 9, 18-20, 22-25, 27, 31, 33-35, 38, 39, 47, 48, 50-52, 54-58, 60, 64, 68, 73, 75, 76, 78, 79, 83, 85, 87 and 89-92 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nair et al., J. Med. Chem. 1988, 31, 181-185 in view of Varghese et al. (WO 2016/025882).
	Regarding claim 1 and 68, Nair et al. studied the synthesis and biological evaluation of poly-γ-glutamyl metabolites of 10-Deazaaminopterin and 10-ethyl-10-deazaaminopterin.  See Title.  The formula for the compounds are disclosed as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Page 182, col. 1.  Further, Nair et al. teaches that polyglutamyl derivatives of 5, 8-dideaza-10-propargylfolate where the derivative with two glutamate residues is a potent inhibitor of growth (current claims 2 and 7).  See page 183, col. 1.  Absent evidence to the contrary these disclosures teach or suggest “wherein at least two glutamyl groups of the polyglutamated pralatrexate have an alpha carboxyl group linkage” (current claim 2).  
	Nair et al. does not teach “an alpha polyglutamated pralatrexate encapsulated by a liposome.”
	Varghese et al. teaches a liposomal antifolate composition that may be provided as a pharmaceutical composition comprising a pharmaceutically acceptable carrier.   See pages 24-25.  Further, pralatrexate is taught as an antifolate.  See page 21. 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to encapsulate an alpha polyglutamated pralatrexate in a liposome in light of the foregoing references.  When combined the prior art as discussed above teach each element claimed.  The only difference between the prior art and the claimed invention is the lack of actual combination of elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Again, this would be encapsulating alpha polyglutamated pralatrexate, a known antifolate, by a liposome.  Since encapsulating pralatrexate by liposomes was a known method, doing so for alpha polyglutamated pralatrexate would have been predictable to the ordinarily skilled artisan.
	Regarding claims 3 and 18-20, Nair et al. teaches increasing glutamylation including hexaglutamate forms.  See page 183, col. 1.   Because Nair et al. teaches at least two glutamate residue and six glutamate residues, tetra- and pentaglutamated residues would have been prima facie obvious to one of ordinary skill in the art. 
Regarding claim 9, absent evidence to the contrary at least one condition of the claims is met.  That is, assuming the alpha polyglutamated pralatrexate is necessarily in a L-form or D-form then at least (b) or (c) would be met. 
	Regarding claim 22, absent evidence to the contrary, being that linear or branched forms would be the only known forms, then Nair et al. would necessarily teach one of them. 
Regarding claims 23 and 24, PEG may be attached to an exterior of the liposome.  See page 3. 
	Regarding claim 25, the liposomes may have a diameter in the range of 30-150 nm.  See page 16. 
	Regarding claims 27 and 34, Varghese et al. teaches that the liposomes are neutral or anionic and formed of liposome components comprising at least one of an anionic and a neutral lipid.  See page 4. 
	Regarding claims 31 and 33, Varghese et al. teaches that one or more liposomal components include steric stabilizers such as PEG which may have a number average molecular weight (Mn) of 200 to 5000 daltons.  See page 7. 
	Regarding claim 35, “the zeta potential of the liposome can be less than or equal to zero such as in the range of 0 to 1-50 mV or in the range of -30 to -50 mV.”  Page 4.
	Regarding claim 38, Varghese et al. teaches that “[t]he positive charge on cationic liposomes enables interaction with the negative charge on cell surfaces.”  Page 16. 
	Regarding claim 39, Varghese et al. teaches “[t]he tonicity of the composition can be adjusted to the physiological level of 0.35-0.35 mol/kg with glucose or a more inert compound such as lactose, sucrose, mannitol, or dextrin.”  Page 25.  
	Regarding claim 47, Varghese et al. teaches “pH between about 6.0 and about 7.5, more preferably pH about 6.5, is optimal for the stability of liposome membrane lipids, and provides for excellent retention of the entrapped entities.”  Page 25. 
	Regarding claim 48, Varghese et al. teaches “wherein each liposome comprises less than 200,000 molecules of the bioactive antifolate agent.”  Claim 27 or Varghese et al.
	Regarding claims 50 and 55, Varghese et al. teaches “a targeting moiety may be a moiety that binds with specificity and affinity to a folate receptor, such as, folate receptor alpha.”  Page 22. 
	Regarding claim 51, Varghese et al. teaches “[t]he targeting moieties can be attached, such as, for example, by being covalently bonded to the outside of the liposome . . . It is possible that all the targeting moieties are bound to one component such as PEG.”  Page 23.
	Regarding claims 52 and 56, targeting moieties may include an antibody.  See page 22. 
Regarding claims 54, a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 57, each liposome may comprise 30 to 250 targeting moieties.  See page 23. 
	Regarding claim 58, “the targeting moiety may be covalently bound via a maleimide functional group to at least one selected from the group consisting of a liposomal component and a steric stabilizer such as a PEG molecule.” Page 23. 
	Regarding claim 60, a fluorescein isothiocyanate (FITC).  See 
	Regarding claim 64, the pharmaceutically acceptable carrier may comprise trehalose.  See page 21. 
Regarding claims 73, 75, 76, 78, 79, 83, 85 and 90, Varghese et al. teaches “[a]n example method comprises the step of administering at least one of any of the compositions comprising a liposome in this disclosure in an amount to deliver a therapeutically effective dose of bioactive antifolate agent to the tumor.”  Page 26.  Varghese et al. teaches that “[a]ny cancers that express folate receptors may be treated . . . [including] breast cancer.”  Page 29.
Regarding claim 87 and 89, although Varghese et al. does not teach treating a disorder of the immune system or an infectious disease, granting a patent on the discovery of an unknown but inherent function (here treating a disorder of the immune system or an infectious disease) would remove from the public that which is in the public domain by virtue of its inclusion in or obviousness from the prior art.   Here, Varghese et al. already teaches administrating the composition to subject, which reads on the only positive, active step of Applicant's claimed method i.e., administration.  Thus, the composition made obvious in view of the references  would naturally treat inflammatory disease.  See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (“when the claim recites using an old composition or structure and the “use” is directed to a result or property of that composition or structure, then the claim is anticipated.”)  Furthermore, because everyone is at some risk of having a disorder of the immune system or having an infection disease, a subject being treated for cancer by the composition would also be treated for a disorder of the immune system or an infectious disease.
Regarding claims 91 and 92, Varghese et al. teaches forming a mixture and homogenizing it.   See page 31 and 32.

Claim(s) 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nair et al., J. Med. Chem. 1988, 31, 181-185 in view of Varghese et al. (WO 2016/025882) as applied to claims 1, 2, 7, 9, 18-20, 22-25, 27, 31, 33-35, 38, 39, 47, 48, 50-52, 54-58, 60, 64, 68, 73, 75, 76, 78, 79, 83, 85, 87 and 89-92 above, and further in view of Langer et al., Lancet Oncol 2016; 17:1497-508.
	Teachings of Nair et al. and Varghese et al. are discussed above.   Neither reference teaches carboplatin and/or pembroluzumab.
Langer et al. studies the combination of carboplatin and pemetrexed with or without pembrolizumab.   Established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function. See, e.g., In re Linder, 457 F.2d 506, 507 (CCPA 1972); see also In re Dial, 326 F.2d 430,432 (CCPA 1964).   It would have been prima facie obvious to incorporate carboplatin and/or pembroluzumab in a liposome encapsulating an antifolate used to treating cancer.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618